Citation Nr: 1232847	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the claimant's annual countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the years 2008-2010.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1974.  The Veteran died in December 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran served during a period of war.

2.  The Veteran died in December 2007. 

3.  The claimant is the Veteran's surviving spouse. 

4. The claimant does not have any dependent children.

5.  For the 2008 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses and funeral expenses, was $13,429 and therefore it exceeded the maximum allowable pension rate of $7,498 for non-service connected death pension benefits for a claimant without a dependent child.

6.  For the 2009 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses, was $21,450 and therefore it exceeded the maximum allowable pension rate of $7,933 for non-service connected death pension benefits for a claimant without a dependent child.

7.  For the 2010 pension year, the claimant's countable annualized income, taking into account a deduction for unreimbursed medical expenses, was $22,390 and therefore it exceeded the maximum allowable pension rate of $7,933.00 for non-service connected death pension benefits for a claimant without a dependent child.


CONCLUSION OF LAW

The claimant's annual countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the 2008-2010 pension years. 38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282 -83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal. As explained below, there is no dispute as to the facts.  This appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board also finds that the claimant has been accorded ample opportunity to present evidence and argument as required by the Court's jurisprudence in general.  See 38 C.F.R. § 3.103 (2011).  In a June 2010 letter, the Veteran was informed of the ways in which she could reduce her income. 

Death Pension

The claimant is seeking entitlement to non-service connected death pension benefits for the 2008 through 2010 pension years.  She maintains that her husband, the Veteran, was a war-wounded veteran.  She asserts that she does not have life insurance, has to pay taxes, and does not think that the pension income limits are fair.

In this regard, nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death. 38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 C.F.R. § 3.3(b)(4). 

The Veteran in this case served on active duty from April 1971 to April 1974, and therefore served during a period of war (i.e., the Vietnam War).  See 38 U.S.C.A. § 101(8), (11).  The Veteran died in December 2007.  The claimant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Therefore, as the Veteran served during a period of war, in order to be entitled to nonservice-connected death pension benefits, the claimant must only meet the specific income and net worth requirements outlined below for each of the pension years on appeal. See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503;  C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Wage/salary income and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse. 38 C.F.R. § 3.272(h)(1)(i). 

Likewise, amounts paid by a surviving spouse or child of the Veteran for the Veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272(h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272(h).  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

In her application for VA death benefits, VA Form 21-534, received in January 2009, the claimant indicated that during the past year (2008), her annual income was derived from wages/salary of $10,945 and from pension of $1,020 a month or $12,240, annually.  Thus, total annual income was $23,185.  She also indicated that the Veteran's burial expenses were $8,210.64.  She reported that there were church expenses, but they were not part of the burial expenses (and would not make a difference, even if included).  In a recent VA Form 21-8416, the claimant indicated that she had unreimbursed medical expenses of $1,920 from 2005 through 2007.  She did not breakdown the expenses.  For the sake of argument, the Board will assume that the claimant also incurred the full amount of these unreimbursed medical expenses in 2009.  

The Veteran has also submitted a VA Form 21-0518-1 in which she stated that she had annual income from wages in 2009 of $24,203 and in 2010, of $25,143.  She said that she had less pension monies in those years, but did not further specify any amounts.  For 2009, she submitted a VA Form 21-8416, indicating that she had annual unreimbursed medical expenses of $3,150.  These expenses appear to be recurring; thus it appears that she also continued to have these expenses in 2010. 

The 2008 Pension Year

Effective December 1, 2007, the MAPR for a claimant without dependent children was $7,498.  See 38 C.F.R. § 3.23(a)(5). 

During 2008, the claimant's total annual income was $23,185.  The Veteran's burial expenses were $8,210.64.  She had unreimbursed medical expenses of $,1920.  Five percent of the MAPR was $375.  Thus, unreimbursed medical expenses of $1,545 may be deducted from income ($1,920 less $375 equals $1,545).  

In making the calculations, the claimant's income, $23,185, less the burial expenses and the allowed unreimbursed medical expenses, leaves $13,429 (rounding up).  This annual income exceeds the MAPR of $7498.

The 2009 Pension Year

Effective December 1, 2008, the MAPR for a claimant without dependent children was $7,933.  See 38 C.F.R. § 3.23(a)(5). 

During 2009, the claimant's total annual income was $24,203 from wages/salary.  She did not report a specific amount for pension benefits, she none are included in these figures.  Five percent of the MAPR was $397.  Thus, unreimbursed medical expenses of $2,753 may be deducted from income ($3,150 less $397 equals $2,753).  

In making the calculations, the claimant's income, $24,203, less the allowed unreimbursed medical expenses, leaves $21,450.  This annual income exceeds the MAPR of $7,933.

The 2010 Pension Year

Effective December 1, 2009, the MAPR for a claimant without dependent children was $7,933.  See 38 C.F.R. § 3.23(a)(5). 

During 2009, the claimant's total annual income was $25,143 from wages/salary.  She did not report a specific amount for pension benefits, so none are included in these figures.  Five percent of the MAPR was $397.  Thus, unreimbursed medical expenses of $2,753 may be deducted from income ($3,150 less $397 equals $2,753).  

In making the calculations, the claimant's income, $25,143, less the allowed unreimbursed medical expenses, leaves $22,390.  This annual income exceeds the MAPR of $7,933.

Conclusion

While the Board can certainly empathize with any financial difficulty the claimant is experiencing, she is not entitled to payment of VA non-service connected death pension benefits for the 2008 through the 2010 pension years because her income exceeds the legal limit for each year.  Although recognizing the Veteran's honorable wartime service and the claimant's application for pension, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA non-service connected death pension benefits when the claimant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the claimant's annual countable income exceeds the statutory limits for each of the years in question, she is not legally entitled to payment of VA non-service connected death pension benefits, regardless of the Veteran's honorable wartime service or her need for these monies.  Therefore, the claimant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The claimant's annual countable income is excessive for the purposes of establishing eligibility for nonservice-connected death pension benefits for the years 2008-2010; thus, pension benefits are denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


